334 F.2d 244
Walter VALENTINE, Appellant,v.The SOUTH COAST CORPORATION et al., Appellees.
No. 21069.
United States Court of Appeals Fifth Circuit.
July 20, 1964.

Appeal from United States District Court for the Eastern District of Louisiana, E. Gordon West, Judge.
Jack C. Benjamin, Kierr & Gainsburgh, New Orleans, La., for appellant.
Harry McCall, Jr., Chaffe, McCall, Phillips, Burke, Toler & Hopkins, New Orleans, La., for appellee.  William K. Christovich, Christovich & Kearney, New Orleans, La., for The South Coast Corp., appellee.
Before RIVES and JONES, Circuit Judges, and BOOTLE, District Judge.
PER CURIAM:


1
The district court has, in our belief, fully covered and properly decided the controversy presented by this appeal.  Valentine v. South Coast Corporation, D.C., 218 F. Supp. 148.  Its judgment is affirmed.